Title: From George Washington to Bushrod Washington, 30 April 1794
From: Washington, George
To: Washington, Bushrod


          
            Dear Bushrod
            Philadelphia April 30th 1794.
          
          Your letter of the 22d instt came to my hands yesterday afternoon. I thank you for the
            information contained in it, and for your kindness in offering to draw my answer to
            Henshaws Bill, now in the high Court of Chancery; before whom it seems, I am to
              appear.
          It is really hard that I am so often called before Courts in matters in which I have no
            interest; but am continually saddled with the expence of defence.
          To the interrogatories of the Bill, I answer, from my best recollection, having no
            papers by me to resort to.
          That John Tayloe, George Mason and myself were appointed Attornies by George Mercer
            & others, in England, to whom he had mortgaged his estate in Virginia, or part
            thereof, with directions to sell the same.
          That John Tayloe and myself accepted the trust—but Mason declined doing it.
          That a dispute with respect to the priority of the Mortgage under which we were to
            sell, and one given by the former attorney of George Mercer in Virgina ensued—was
            carried into the high Court of Chancery in that State—and an Interlocutory decree
            obtained.
          That pursuant to the said decretal order, Tayloe & myself (or rather myself alone
            for I had the whole trouble of it) sold the Mortgaged estate in November 1774, and to
            the best of my recollection, on the terms and in the manner set forth in the Bill. The
            money, when received to be subject to the future order of the Court.
          That in the Month of May following, I attended the Congress which sat in Philadelphia;
            In June of the same year was appointed to the Command of the American Army, then
            assembled at Cambridge; and remained with it, in its different movements, for several
            years, before I returned to Virginia.
          That finding, about the time the Bonds had become due, there was no
            prospect of my returning to Virginia in any short time, or having it in my power to
            render any further service in discharge of the trust which had been committed to us. I
            informed Tayloe thereof; requested him to place the Bonds in the hands of a proper
            person to collect; and to take the whole matter upon himself; for, as I was unable to
            render any further assistance, I should no longer consider myself responsible for any
            thing which might happen thereafter.
          Thus stood the matter about the period when the Bonds became due. After the death of
            Tayloe, & my continually refusing any agency in the business, further than to report
            what had been done by myself; and which no other was competent to, in a legal sense, It
            was, by a decree of the high Court of Chancery, in Virginia, put into the hands of John
            Francis Mercer, for purposes mentioned therein; & by him were the Bonds put into
            suit thereafter.
          That Henshaw may have become a purchaser at the Sale in 1774 on the terms, and to the
            amount set forth in the Bill, is highly probable. But I have no recollection of his ever
            having made a tender of payment to me at Cambridge, or of the conversation which he has
            stated; and conceive, if application had been made to me for the purpose mentioned, he
            would have recd an answer to the effect I have here mentioned.
          If I am not mistaken the Bill of Henshaw, which you have now sent, or one similar to
            it; has been before me once or twice already; & my answer obtained through Mr Jno.
            Mercer, to whom when served with the summons, I sent it; & by whom it was drawn. I pray you if it be practicable in time, to enquire into the
            matter—There must be neglect somewhere if it is not to be produced. With much truth I am
            your sincere friend and Affectionate Uncle.
          
            Go: Washington
          
        